Citation Nr: 0905338	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to 
December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In November 2008, in support of his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board - also commonly 
referred to as a Travel Board hearing.  A transcript of that 
proceeding is on file.  During the hearing the Veteran 
submitted additional evidence and waived his right to have 
the RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Service connection is granted for current disability 
resulting from injury or disease incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Stated somewhat differently, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).



Here, as the report of the Veteran's June 2005 VA 
Compensation and Pension Examination (C&P Exam) provides the 
required diagnosis of tinnitus, the condition claimed, the 
determinative issue is whether his tinnitus is related to his 
military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it); see also Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that he was exposed to 
excessive noise while in service from weapons fire (in combat 
zones and during training) and while stationed at a flight 
facility in Vietnam where helicopters arrived and departed.  
And as his service personnel records document his combat 
service in Vietnam as a Marine (with a military occupational 
specialty (MOS) of rifleman, also involving exposure to the 
noise of weapons fire during training), the Board concedes 
that he sustained this type of alleged acoustic trauma during 
his military service.  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) lessening his burden of proof for 
showing a relevant injury in service where the injury in 
question is alleged to at least partly have been sustained in 
combat - provided, as here, the injury is otherwise 
consistent with the circumstances, conditions, and hardships 
of his service.  However, there must still be competent 
medical nexus evidence establishing a link between this in-
service noise exposure and his current tinnitus.  See Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997)  That is to say, 
his mere combat service, alone, does not obviate the need to 
have medical nexus evidence satisfying this requirement.  See 
Russo v. Brown, 9 Vet. App. 46 (1996); Collette v. Brown, 82 
F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 
188, 194-95 (1999).



And, as a layman, the Veteran is incapable of opining on such 
matters requiring medical training and expertise.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The record includes the report of the June 2005 VA C&P Exam 
wherein the evaluating VA audiologist provided that "[s]ince 
tinnitus due to noise exposure has its onset either 
immediately following the noise event, or shortly thereafter, 
it is [this audiologist's] opinion that [the Veteran's] 
tinnitus is NOT as least as likely as not due to military 
noise exposure."  A subsequent May 2007 VA C&P Exam report 
came to the same conclusion for the same reason.  That is, as 
the VA audiologists understood the Veteran's reported history 
to be that he did not begin experiencing symptoms relating to 
tinnitus until the mid-1980's, such a delayed onset of 
symptoms would not likely be related to noise exposure over a 
decade earlier.  

While the Board may not reject a medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  



The June 2005 exam report indicates the audiologist examined 
the Veteran and reviewed his claims file, but his service 
treatment records (STRs) were not located in his file.  And 
the May 2007 report indicates the audiologist reviewed the 
Veteran's claims file, including his STRs, but references the 
June 2005 exam, which suggests that no exam was conducted in 
forming this opinion and that the Veteran was also not 
present to provide any relevant medical history, particularly 
as to his onset of symptoms.

In his October 2005 notice of disagreement (NOD), the Veteran 
asserted that the VA audiologist who had provided that June 
2005 exam report had misunderstood his medical history as he 
had provided it.  The Veteran said that, despite the 
VA examiner's indication to the contrary, he had experienced 
symptoms of tinnitus dating back to his military service - 
including when discharged, and that the condition had gotten 
progressively worse during the years since service, 
especially starting about10 years after he was discharged.

Although the Veteran's assertion that the VA audiologist had 
misunderstood him in transcribing his medical history in June 
2005 was of record at the time of the more recent May 2007 
report, the Board sees the more recent audiologist's report 
does not contain any mention of this discrepancy.  And it is 
clear this audiologist relied upon the earlier transcription 
of the Veteran's reported onset of symptoms in forming his 
opinion, rather than examining or even asking the Veteran to 
explain his medical history.

Since then, as to the onset of his symptoms, the Veteran has 
further provided that while he was in service his symptoms 
were only intermittent, so that is why he did not complain 
about or seek any treatment for them at that time.  
See his November 2008 hearing testimony.  But he says his 
symptoms later became persistent after service, indeed, to 
the point where they became an employment issue in 1979, when 
he was having a physical examination for a civilian job, 
although he also testified that the records pertaining to 
that employment physical are unavailable and, consequently, 
there is no documentation that actually occurred.  

Ultimately, both audiologists' opinions rely on the same 
thing - the Veteran's purported statement that his tinnitus 
symptoms initially manifested some 10-15 years after his 
discharge from the military (rather than immediately or soon 
after the noise exposure in service).  Tinnitus, by its very 
nature, is an inherently subjective condition characterized 
by "a noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).  And because of this, even as a layman, the 
Veteran is competent to allege he has experienced tinnitus 
since the noise exposure in question during his military 
service.  See 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).



Here, the record establishes the Veteran has tinnitus and was 
exposed to excessive noise while in service, and he submitted 
additional medical treatise evidence during his recent 
November 2008 hearing suggesting his tinnitus is related to 
that in-service noise exposure.  Therefore, in light of this 
additional evidence, he should be scheduled for another VA 
C&P exam for further comment concerning the etiology of his 
tinnitus, but particularly insofar as whether it is 
attributable to the noise exposure coincident with his 
military service.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim). 

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination to obtain a medical nexus 
opinion regarding the etiology of his 
tinnitus, specifically indicating whether 
it is at least as likely as not 
attributable to noise exposure coincident 
with his military service.  In making 
this important determination, the 
designated examiner is asked to consider 
the additional medical treatise evidence 
the veteran recently submitted during his 
November 2008 hearing, as well as all of 
the other relevant evidence in the claims 
file - including the veteran's 
assertions that he experienced tinnitus 
dating back to his military service, not 
just since the 1980s or thereabouts.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims folder, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the Veteran's pertinent medical and other 
history.  

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim for 
service condition for bilateral tinnitus 
in light of the additional evidence.  
If the disposition remains unfavorable, 
send the Veteran and his representative 
another supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration of this claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



